Citation Nr: 0426391	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-16 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the right patella.

2.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the left patella.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a herniated disc of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1998 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
granted service connection for chondromalacia of the right 
patella and assigned a noncompensable rating effective March 
20, 2001 (the day after the veteran's discharge from 
service); granted service connection for chondromalacia of 
the left patella and assigned a noncompensable rating 
effective March 20, 2001; and granted service connection for 
a herniated disc of the lumbar spine and assigned a 
noncompensable rating effective March 20, 2001.  The veteran 
disagreed with the ratings assigned for these disabilities 
and his file was subsequently transferred to the 
Indianapolis, Indiana, RO.  

In an August 2002 rating decision, the RO granted a 10 
percent rating for chondromalacia of the right patella, 
effective March 20, 2001; granted a 10 percent rating for 
chondromalacia of the left patella, effective March 20, 2001; 
and granted a 10 percent rating for a herniated disc of the 
lumbar spine, effective March 20, 2001.  The veteran has 
continued his appeal.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2004.  He submitted 
additional evidence directly to the Board with a waiver of RO 
review in accordance with 38 C.F.R. § 20.1304 (2003).  

At the hearing, the veteran raised the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities.  
However, this issue has not been adjudicated by the RO and is 
not currently before the Board.  It is referred to the RO for 
appropriate development.  

The issues of entitlement to initial ratings in excess of 10 
percent for chondromalacia of the right and left patellas are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDINGS OF FACT

1.  The old rating criteria for evaluating intervertebral 
disc syndrome are more advantageous to the veteran.  

2.  From March 20, 2001, the veteran's herniated disc of the 
lumbar spine may be characterized as moderate with recurring 
attacks.  

3.  From January 11, 2003, the veteran's herniated disc of 
the lumbar spine may be characterized as severe, with 
recurring attacks and intermittent relief.  


CONCLUSIONS OF LAW

1.  From March 20, 2001, the criteria for a 20 percent rating 
for a herniated disc of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).  

2.  From January 11, 2003, the criteria for a 40 percent 
rating for a herniated disc of the lumbar spine have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect prior to September 
23, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The issue of entitlement to an increased initial rating for a 
herniated disc of the lumbar spine on appeal was first raised 
in a notice of disagreement submitted in response to VA's 
notice of its decision on the veteran's claim for service 
connection.  Under 38 U.S.C. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  However, in this case 
the increased initial rating issue on appeal did not stem 
from an application for benefits, it stemmed from a notice of 
disagreement to the disability rating assigned by a VA rating 
decision.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which 
section 5103  notice was provided, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  Section 5103 notice to 
the claim for service connection for a back disability was 
issued in April 2001.

Nevertheless, the Board notes that the August 2002 statement 
of the case and the March 2004 supplemental statement of the 
case informed the veteran of the information and evidence 
needed to substantiate his claim for an increased initial 
rating for his herniated disc, and outlined the regulations 
governing the assignment of ratings for this disability.  
Additionally, in an August 2003 letter, the RO advised the 
veteran of the evidence he needed to support his claim and 
described the division of responsibilities between the 
parties in obtaining evidence pertinent to the claim in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In light of the above, further development in this 
regard would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  VA has satisfied its obligation to notify.  

Additionally, the veteran does not allege, nor does the 
record reflect, that there exists outstanding evidence 
relevant to the issue of entitlement to an increased initial 
rating for his herniated disc of the lumbar spine.  As such, 
the Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

II.  Increased Initial Rating

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service- 
connected disability.  38 C.F.R. § 4.1 (2003).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

The Board notes that this case addresses the assignment of an 
initial rating for a disability following an initial award of 
service connection for a herniated disc of the lumbar spine.  
In such cases, the rule from Francisco, supra, is not 
applicable.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disability at issue from the 
date of the initial rating evaluation.  

The veteran's herniated disc of the lumbar spine is currently 
rated 10 percent disabling pursuant to Diagnostic Code 5293, 
which pertains to intervertebral disc syndrome.  The 
regulations governing the evaluation of back disabilities 
were amended on two occasions during the course of the 
veteran's appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect from September 23, 2002); and 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (as in effect from 
September 26, 2003)).  

The old version of Diagnostic Code 5293 provides that mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, is assigned a 20 percent disability 
rating.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief is assigned a 40 percent 
disability rating.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, with little intermittent 
relief, warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

Under Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  For purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly or 
nearly so.  See 67 Fed. Reg. 54,345 - 54,349 and Note (1) 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 and Note (1) (2003)).  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months is assigned a 10 percent 
rating.  A 20 percent rating is assigned when there are 
incapacitation episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating may be assigned with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Diagnostic Code 5293.  

Note 2 following this code provides that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the rating criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities were to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  

With regard to the orthopedic manifestations of the veteran's 
back disability, the relevant diagnostic codes include 5292 
and 5295.  Diagnostic Code 5292 pertains to "limitation of 
motion of the lumbar spine."  Slight limitation of motion of 
the lumbar spine is assigned a 10 percent disability rating.  
Moderate limitation of motion of the lumbar spine is assigned 
a 20 percent disability rating; and severe limitation of 
motion warrants a 40 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (as in effect September 26, 
2003).  This is the maximum rating available under this 
Diagnostic Code.  

Diagnostic Code 5295 pertains to "lumbosacral strain."  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position is assigned a 20 percent disability rating.  
To warrant a 40 percent rating, the lumbosacral strain must 
be severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  This is also the maximum rating available under this 
Diagnostic Code.  

As noted above, the rating schedule was further amended, 
effective September 26, 2003, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a).  Although the latest 
amendment purported to make only editorial, not substantive 
changes to the criteria for evaluating intervertebral disc 
syndrome that became effective in 2002, the notes defining 
incapacitating episode and chronic orthopedic and neurologic 
manifestations were deleted.  However, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, were still to be 
separately rated under an appropriate diagnostic code.  Id. 
at 51,456, Note (1).  They have since been re-inserted into 
the rating schedule.  

Under the new general rating formula for diseases and 
injuries of the spine, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, disability 
ratings are provided based on the following:  

Unfavorable ankylosis of the entire spine ............		 
	100 percent

Unfavorable ankylosis of the entire thoracolumbar spine ... 	 
	50 percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................					40 
percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine .................	
				30 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis ......	
		20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............			10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Consequently, the revised criteria effective September 2002 
and in September 2003 provide that, in addition to evaluating 
disc disease based on incapacitating episodes, disc disease 
may also be evaluated by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, with evaluations for all other service-
connected disabilities, and assigning whichever method 
results in the higher evaluation.  

The veteran was notified the September 2002 and September 
2003 changes by the RO by way of a supplemental statement of 
the case issued in March 2004.  The RO also applied the 
change in regulations in adjudicating the veteran's claim.  
As the veteran has been apprised of the new regulations and 
afforded an opportunity to comment or submit additional 
evidence on his behalf, there is no prejudice to the veteran 
in the Board's review of his claim under the three sets of 
criteria.  See Bernard, supra.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. §§ 5110(g) (West 2002).  

With regard to the neurological manifestations of the 
veteran's back disability, the relevant diagnostic codes 
would be Diagnostic Code 8520 and38 C.F.R. § 4.115a.  
Diagnostic Code 8520 prescribes ratings for incomplete and 
complete paralysis of the sciatic nerve.  Mild, incomplete 
paralysis of the sciatic nerve is assigned a 10 percent 
disability rating.  Moderate, incomplete paralysis of the 
sciatic nerve is assigned a 20 percent disability rating; and 
moderately severe, incomplete paralysis of the sciatic nerve 
warrants a 40 percent disability rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003).

Voiding dysfunction is rated with consideration of urine 
leakage, urinary frequency, and obstructed voiding.  Urinary 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day is assigned 
a 20 percent rating.  Urinary incontinence requiring the 
wearing of absorbent materials which must be changed less 
than two to four times per day is assigned a 40 percent 
rating.  Urinary incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day is assigned a 60 percent 
rating.  This is the maximum schedular rating provided for 
urinary incontinence.  38 C.F.R. § 4.115a (2003).  

In considering the evidence of record, the Board finds that 
the veteran's herniated disc of the lumbar spine may be 
assigned a 20 percent rating from March 20, 2001.  Detailed 
range of motion studies were not performed upon VA 
examination in May 2001, although it was noted that he had 
decreased range of motion.  The veteran reported significant 
back pain that radiated down both of his legs, but straight-
leg raising was negative.  There was significant pain on 
palpation of the vertebral bodies in the lumbar area.  When 
an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  With 
consideration of these factors, and based on the clinical 
evidence, the Board finds that the veteran's herniated disc 
may be characterized as moderate, with recurring attacks from 
the day after his discharge from service.  Hence, a 20 
percent rating is warranted under Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).  The veteran's symptoms 
are not compatible with a finding of severe intervertebral 
disc syndrome with only intermittent relief to warrant a 
40 percent rating.  In fact, a private medical record dated 
in April 2002 indicated that the veteran only had a little 
tenderness throughout the lumbar spine; his straight-leg 
raising was negative; reflexes were 2+; and he had no focal 
neurological deficits.  Hence, a 40 percent rating pursuant 
to Diagnostic Code 5293 (as in effect prior to September 23, 
2002) is not warranted.  

In light of the fact that detailed range of motion studies 
were not reported, the Board may not conclude that the 
veteran's range of motion was more than slight.  Therefore, 
even with consideration of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, the veteran's disability would be compatible 
with moderate limitation of motion.  Hence, a rating in 
excess of 20 percent pursuant to Diagnostic Code 5292 (as in 
effect prior to September 26, 2003) is not warranted.  
Similarly, the Board finds that the veteran's back disability 
could not be characterized as severe lumbosacral strain.  
There was no indication that his whole spine listed to the 
opposite side.  In fact, upon VA examination in May 2001, his 
gait and posture were reported to be normal.  The findings 
were also not compatible with a finding of marked limitation 
of forward bending or abnormal mobility on forced motion.  
Accordingly, the veteran's service-connected back disability 
did not meet the criteria for a 40 percent rating pursuant to 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003) from March 20, 2001.  

The Board also finds that the veteran met the criteria for a 
40 percent rating for his herniated disc of the lumbar spine 
under the old version of Diagnostic Code 5293 (as in effect 
prior to September 23, 2002), from January 11, 2003, the date 
of his VA examination.  As noted above, the old rating 
criteria may be applied for the full period of the appeal 
despite the change in law.  See VAOPGCPREC 3-00, supra. Upon 
VA examination in January 2003, the veteran presented with 
complaints of bilateral lower extremity symptoms on the right 
worse than the left.  On the left, there was radiating pain 
through his thigh and hips.  Additionally, he had an episode 
of bladder incontinence.  Physical examination revealed that 
he had intact bilateral lower extremity sural, saphenous, 
deep peroneal, superficial peroneal sensation; and intact EHL 
dorsiflexion and plantar flexion.  Musculature of the 
quadriceps, hamstrings, and psoas were 5/5.  He had symmetric 
patellar and Achilles tendon reflexes bilaterally.  He had no 
clonus.  However, he had a positive right lower extremity 
straight-leg raise; and negative straight-leg raise but with 
increased radiation pain to the left thigh radiation.  He 
exhibited flexion to 70 degrees; extension to 20 degrees; 
lateral bending to 10 degrees; and rotation to 90 degrees.  
The examiner reviewed the claims file, and concluded that the 
veteran's neurological problems were due to his back 
condition.  He noted that the veteran had increased symptoms 
as well as a recent history of loss of bladder incontinence.  
Additionally, VA outpatient clinical reports dated from 
January 2003 to August 2003 reflect that the veteran has been 
seen at the Pain Clinic on a regular basis for injection 
therapy.  

Based on the clinical evidence, and with consideration of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, the Board finds 
that the veteran's herniated disc may be characterized as 
severe with recurring attacks and intermittent relief from 
the date of his January 2003 VA examination.  Hence, a 40 
percent rating is warranted under Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).  The veteran's symptoms 
are not compatible with a finding of pronounced 
intervertebral disc syndrome with little intermittent relief 
to warrant a 60 percent rating under that version of the 
Diagnostic Code.  Although the veteran had radiating pain, 
there was no evidence of demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc to warrant the assignment of a 60 
percent rating.  

As noted above, a 40 percent evaluation is the maximum rating 
that may be assigned for limitation of motion of the lumbar 
spine under Diagnostic Code 5292 or lumbosacral strain under 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003).  Further, the additional functional limitation of 
motion demonstrated due to pain has not been shown by the 
competent clinical evidence to more closely approximate 
unfavorable ankylosis of the entire thoracolumbar spine, so 
as to warrant the next higher evaluation under Diagnostic 
Code 5237 or 5242 (as in effect from September 26, 2003).  In 
fact, the veteran's demonstrated limitation of motion more 
closely approximates the criteria for a 20 percent rating 
under Diagnostic Code 5292 (as in effect prior to September 
26, 2003) and under Diagnostic Code 5237 or 5242 (as in 
effect from September 26, 2003).  As such, the Board finds 
that the orthopedic manifestations of the disability do not 
warrant an evaluation in excess of 40 percent under the 
applicable rating criteria in effect from September 23, 2002.  

The neurologic manifestations of the disability at issue have 
been shown to have been manifested primarily by complaints of 
radiating pain down the veteran's legs and occasional bladder 
incontinence.  Significantly, on VA examination in 
January 2003, motor examination revealed 5/5 strength 
throughout, and sensation was intact bilaterally.  Such 
findings are comparable to no more than mild incomplete 
paralysis of the sciatic nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003), mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation.  

Furthermore, although the veteran has complained of 
occasional episodes of bladder incontinence, the evidence 
does not reflect that the veteran requires the use of 
absorbent materials.  Consequently, he has not met the 
criteria for a compensable rating for urinary incontinence 
pursuant 38 C.F.R. § 4.115a.  

A 20 percent orthopedic evaluation combined with a 10 percent 
neurologic evaluation results in a combined rating of 30 
percent.  38 C.F.R. § 4.25 (2003).  Hence, the old version of 
Diagnostic Code 5293 is more advantageous to the veteran 
under the facts presented here, and separate ratings for the 
orthopedic and neurological manifestations of his back 
disability do not result in a higher overall rating. 

Finally, the Board has also considered whether referral of 
the case for consideration of a higher rating for the 
veteran's back disability on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1) is warranted.  However, the evidence 
of record does not demonstrate that the veteran's back 
disability has resulted in a disability picture that is 
unusual and exceptional in nature.  There is no indication 
that the condition requires frequent hospitalization, or that 
the back disability alone markedly interferes with employment 
so as to render impractical the application of schedular 
standards.  The veteran has testified that he has been unable 
to return to his pre-service employment in law enforcement 
due to his physical disabilities.  However, he has remained 
employed, and therefore, the Board concludes that the 
veteran's schedular rating is appropriate.  Accordingly, the 
Board finds that referral of the case for consideration for 
an extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2003).  




ORDER

From March 20, 2001, a 20 percent rating is granted for a 
herniated disc of the lumbar spine, subject to the 
regulations governing the payment of monetary awards. 

From January 11, 2003, a 40 percent rating is granted for a 
herniated disc of the lumbar spine, subject to the 
regulations governing the payment of monetary awards. 


REMAND

The record reflects that the veteran was afforded a general 
medical examination in May 2001.  He was subsequently 
scheduled for a VA orthopedic examination to ascertain the 
severity of his bilateral knee disabilities.  However, he 
failed to report.  At his videoconference hearing in May 
2004, the veteran testified that he did not receive notice of 
the examination and that he would have appeared had he known 
about it.  The Board notes that, as discussed in the 
Introduction above, the veteran's file was transferred to a 
different RO most likely because the veteran had moved.  It 
is reasonable to assume that there may have been some mail 
problems after his relocation.  Furthermore, the file shows 
that the veteran has consistently appeared for all other 
examinations that had been scheduled for him.  Consequently, 
the Board finds that he should be afforded another 
opportunity to appear for a VA examination for a thorough 
clinical evaluation of his knees.  

In view of the foregoing, the case is REMANDED for the 
following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA and private) who have treated the 
veteran for his bilateral knee 
disabilities since May 2001.  After 
securing any necessary releases, the RO 
should obtain these records and 
associated them with the claims folder.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination in order to determine the 
current severity of his service-connected 
right and left knee disabilities.  The 
claims file should be made available to 
the examiner for review.  All indicated 
testing should be conducted.  The 
examiner should report the veteran's 
active and passive ranges of motion for 
the left and right knees and note the 
presence of any instability, locking or 
effusion into the joints.  The examiner 
should describe the extent of functional 
impairment the veteran exhibits due to 
the pain or limitation of motion 
associated with each knee.  If possible, 
the examiner should distinguish the level 
of disability due solely to the veteran's 
patellofemoral syndrome of the knees in 
contrast to any neurological 
impairment/weakness of the lower 
extremities associated with his service-
connected herniated disc of the lumbar 
spine, which has already been considered 
in evaluating that disability.  

3.  Then, the RO should readjudicate the 
issues of entitlement to initial ratings 
in excess of 10 percent for 
chondromalacia of the right and left 
knees.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and allowed an 
appropriate period of time for response.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of this Remand is to obtain 
additional development and to comply with governing 
adjudicative procedures.  Furthermore, the veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



